August 28, 2009


Mr. Bill Davis
Office of the Attorney General of Texas
Office of Solicitor General
PO Box 12548 (MC 059)
Austin, TX 78711-2548
Mr. Oliver Okoli
P.O. Box 2043
Alief, TX 77411

RE:   Case Number:  07-0642
      Court of Appeals Number:  01-07-00103-CV
      Trial Court Number:  2001-31783

Style:      TEXAS DEPARTMENT OF HEALTH AND HUMAN SERVICES
      v.
      OLIVER OKOLI

Dear Counsel:

      Today the Supreme Court of Texas issued a Per Curiam Opinion the above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Charles Bacarisse  |